BURKE, J.—
I dissent, for in my view the arresting officers had probable cause to arrest petitioner. The majority correctly state the applicable rule that “To constitute probable cause for arrest, a state of facts must be known to the officer that would lead a man of ordinary care and prudence to *359believe, or to entertain a strong suspicion, that the person arrested is guilty.” (People v. Hillery, 65 Cal.2d 795, 803 [56 Cal.Rptr. 280, 423 P.2d 208], italics added; accord, People v. Curtis, 70 Cal.2d 347, 358 [74 Cal.Rptr. 713,450 P.2d 33].)
After a full hearing on the matter, the committing magistrate (see Pen. Code, § 872) found that the arresting officers acted with probable cause, stating that, “Probable cause ... is very closely related with suspicion, it’s a strong suspicion by a conscientious and by a reasonable man that a crime is being committed and these circumstances would lead any reasonable man, certainly a reasonable police officer, to the conclusion that a crime was probably being committed. In fact, it’s the only reasonable conclusion that I think a person can come to who observed this particular series of events.”1 There is ample evidence in the record to support the magistrate’s conclusion. (See People v. Lara, 67 Cal.2d 365, 374 [62 Cal.Rptr. 586, 432 P.2d 202].)
Officer McCarthy testified that he had made 15 or 20 previous arrests in the general area of Telegraph Avenue in Berkeley near the so-called “People’s Park.” That a particular area is known to be the scene of narcotics traffic is a significant factor in determining whether probable cause existed. (See People v. Towner, 259 Cal.App.2d 682, 684 [66 Cal.Rptr. 559]; People v. Brown, 147 Cal.App.2d 352, 356 [305 P.2d 126].)
Both arresting officers had substantial prior experience in detecting illegal narcotics transactions. Their prior experience led them to suspect that petitioner and his companion were transacting a sale of narcotics. Observation of facts which are insufficient to raise the suspicions of ordinary men may be sufficient to constitute probable cause for arrest “in view of the officer’s training and experience in the field of narcotics.” (People v. Berutko, 71 Cal.2d 84, 90-91 [77 Cal.Rptr. 217, 453 P.2d 721]; see People v. Nailor, 240 Cal.App.2d 489, 493 [49 Cal.Rptr. 616], cert. den. 385 U.S. 1030 [17 L.Ed.2d 678, 87 S.Ct. 763]; People v. Symons, 201 Cal.App.2d 825, 830 [20 Cal.Rptr. 400]; People v. Williams, 196 Cal. App.2d 726, 728 [16 Cal.Rptr. 836].) As stated in Williams, supra, “The rule [requiring probable cause] should not be understood as placing the ordinary man of ordinary care and prudence and the officer experienced in the detection of narcotics offenders in the same class.”
Keeping in mind the area involved and the prior experience of the arrest*360ing officers, the following observations by the officers were sufficient to arouse a “strong suspicion” of petitioner’s guilt. (People v. Hillery, supra, 65 Cal.2d 795, 803.) While under observation, petitioner and his companion were continually looking around and from side to side, as if (according to both officers) they were apprehensive about someone observing them. According to Officer McCarthy, the suspects walked together until they reached the fence surrounding People’s Park, and then “at the same time, both individuals removed something from their pants pocket.” Petitioner took what “definitely appeared to be money” from his pocket and handed it to his companion, who gave something to petitioner. During this transaction, the suspects kept their hands cupped, in fists, “closing the area of the palms from sight.” After completing their business, the suspects turned around and started back along Telegraph Avenue, and were thereupon arrested.
From his prior experience, Officer McCarthy was justified in strongly suspecting that the foregoing furtively conducted cash transaction involved an illegal sale of narcotics. The majority assert that “Transactions conducted by pedestrians are not per se illegal, and the participant’s apparent concern with privacy does not imply guilt,” (ante, p. 357), as if such unusual and secretive occurrences take place daily upon every street corner. To the contrary, I am inclined to accept the view of the magistrate that the only reasonable inference from petitioner’s covert conduct was that he was participating in an illegal narcotics sale. But even if one concedes that there could have been an innocent explanation for this conduct, the mere possibility thereof would not dispel a strong suspicion to the contrary on the part of these particular officers, or any other reasonably prudent and experienced narcotics officers in their position.
Several cases have noted that suspicious or stealthy conduct is quite significant in determining whether probable cause existed. (See People v. Webb, 66 Cal.2d 107, 112 [56 Cal.Rptr. 902, 424 P.2d 342, 19 A.L.R.3d 708]; People v. Curtis, supra, 70 Cal.2d 347, 358.) Other cases have found probable cause for arrest where furtive conduct is coupled with an apparent cash transaction such as involved herein. (See People v. Towner, supra, 259 Cal.App.2d 682; People v. Garcia, 171 Cal.App.2d 757 [341 P.2d 351]; People v. Brown, supra, 147 Cal.App.2d 352.)
In People v. Moore, 69 Cal.2d 674 [72 Cal.Rptr. 800, 446 P.2d 800], cited as controlling by the majority, defendant merely appeared “nervous” at the approach of police officers. Moore did not involve the suspicious and secretive conduct and shielded cash transaction present in the instant case.
*361In my view, there is ample support for the determination of the magistrate and respondent court that probable cause existed for petitioner’s arrest.
McComb, J., and Draper, J.,* concurred.

 Thereafter, petitioner moved to dismiss the information (Pen. Code, § 995), which motion was denied by respondent court.


 Assigned by the Chairman of the Judicial Council.